                       1       RICK D. ROSKELLEY, ESQ., Bar No. 3192
                               Z. KATHRYN BRANSON, ESQ., Bar No. 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:     702.862.8800
                               Fax No.:       702.862.8811
                       5       Email: rroskelley@littler.com
                                      kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       MV TRANSPORTATION, INC.

                       8
                                                                UNITED STATES DISTRICT COURT
                       9
                                                                     DISTRICT OF NEVADA
                    10

                    11
                               ROBBIE HARRIS, an individual, TONIA
                    12         KHAN, an individual,,
                                                                                 Case No. 2:19-cv-01537-GMN-EJY
                    13                            Plaintiffs,
                                                                                 STIPULATION FOR EXTENSION OF
                    14         vs.                                               TIME FOR DEFENDANT MV
                                                                                 TRANSPORATATION, INC. TO FILE
                    15         AMALGAMATED TRANSIT UNION                         RESPONSIVE PLEADING
                               INTERNATIONAL (‘ATU”) LOCAL
                    16         1637, a nonprofit corporation; MV                 (First request)
                               TRANSPORATION, INC., a for profit
                    17         corporation; DOES 1-20; and ROE
                               CORPORATIONS 1-20, inclusive,,
                    18
                                                  Defendants.
                    19

                    20
                                      Pursuant to LR 6-1 and LR II 7-1, Plaintiffs, ROBBIE HARRIS and TONIA KHAN and
                    21
                               Defendant MV TRANSPORTATION, INC., by and through their respective attorneys of record,
                    22
                               hereby stipulate and agree that Defendant MV TRANSPORTATION, INC. has one (1) additional
                    23
                               week to file its responsive pleading to Plaintiff’s Complaint (ECF No. 1), which Complaint was filed
                    24
                               on September 3, 2019 (ECF No. 1) and a waiver of service was agreed to by Defendant MV
                    25
                               Transportation and filed (ECF No. 6). The parties make this request due to scheduling conflicts and
                    26
                               need for additional time to investigate the allegations in the Complaint in order to respond.
                    27
                                      If the requested extension is granted, Defendant will file its response to Plaintiff’s Complaint
                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1       on January 28, 2020.

                       2                This is the first request for an extension of time to file a responsive pleading made by the

                       3       parties and the parties make this request in good faith and not for the purpose of delay.

                       4                IT IS SO STIPULATED.

                       5
                                Dated: January 17, 2020                              Dated: January 17, 2020
                       6
                                Respectfully submitted,                              Respectfully submitted,
                       7

                       8
                                /s/ Michael J. Mcavoyamaya, Esq.______               /s/ Z. Kathryn Branson, Esq._____
                       9        MICHAEL J. MCAVOYAMAYA, ESQ.                         RICK D. ROSKELLEY, ESQ.
                                                                                     Z. KATHRYN BRANSON, ESQ.
                    10          Attorney for Plaintiffs                              LITTLER MENDELSON, P.C.
                                ROBBIE HARRIS and TONIA KHAN
                    11
                                                                                     Attorneys for Defendant
                    12                                                               MV TRANSPORTATION, INC.

                    13

                    14                                                       IT IS SO ORDERED.

                    15                                                       Dated this 21st day of January, 2020.
                    16

                    17                                                       _____________________________________
                                                                             UNITED STATES MAGISTRATE JUDGE
                    18
                               4815-5714-1681.1 072247.1173

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.                                                        2.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
